Citation Nr: 0603347	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
right arm scar.

2.  Entitlement to an effective date earlier than April 23, 
2002 for a 10 percent rating for a right arm scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
November 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 RO decision which granted a 10 percent 
rating for a right arm scar.  The veteran appeals for a 
higher rating and for an earlier effective date for his 10 
percent rating.  


FINDINGS OF FACT

1.  The veteran's service-connected right arm scar, from an 
injury received during service, is small, tender, and causes 
no functional impairment.

2.  On March 9, 2000, the Board denied a compensable rating 
for the veteran's service-connected right arm scar.  The 
veteran did not timely appeal this decision.

3.  On April 23, 2002, the RO received a new claim from the 
veteran in which he requested a compensable rating for his 
right arm scar.  Based on later dated evidence, that did not 
exist at the time the Board addressed this issue in March 
2000, the RO awarded a compensable 10 percent rating for the 
condition, effective from April 23, 2002.

4.  It is not factually ascertainable that the condition 
increased in severity on a date within the year preceding the 
April 23, 2002 claim for a compensable rating.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a 
right arm scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002), Diagnostic Codes 7801-05 (2005).

2.  The criteria for an effective date earlier than April 23, 
2002, for the award of a compensable 10 percent rating for a 
right arm scar, have not been met.  38 U.S.C.A. §§ 5110, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for 
an increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant, as it provides the most accurate picture of 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's right arm scar is currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).  The Board notes that during the pendency of this 
appeal, the rating criteria for evaluating scars was changed, 
effective August 30, 2002.  Since the relevant time period 
for purposes of the veteran's claim for an increased rating 
begins in April 2002, it will be necessary to consider the 
criteria in effect both prior to and since the change in 
regulations that occurred in August 2002, and then apply the 
criteria that yields the more favorable result, if any.  See 
VAOPGCPREC 7-2003.

A maximum 10 percent rating may be assigned for a superficial 
scar which is tender and painful on objective demonstration.  
The is true under the old rating criteria for scars (38 
C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002)), as well as the new rating criteria for 
scars (38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (effective 
August 30, 2002)).  The new rating criteria for scars permit 
a higher rating of 20 percent only where it is shown that 
there is a scar which is located in an area other than the 
head, face, or neck which is deep or which causes limited 
motion, and which covers an area or areas which exceeds 12 
square inches (77 square centimeters).  See new Diagnostic 
Code 7801.  Scars may also be evaluated for limitation of 
functioning of the part affected.  See old and new Diagnostic 
Code 7805. 

VA examination and outpatient treatment records establish 
that the veteran has had a scar on his right upper outer arm 
in the deltoid area since a hot oven door fell on him during 
service in 1980.  The scar covers an 8 cm. by 2.5 cm. 
triangular area.  The scar is indicated as producing a 
burning sensation on occasion, and is tender to palpation.  
Additionally, the texture of the scar is smooth, there is no 
ulceration or breakdown of skin, and there is no underlying 
tissue loss.  There is also no inflammation, edema, or keloid 
formation, and no limitation of function is indicated.  Such 
symptoms support only the current 10 percent rating under 
Diagnostic Code 7804.  The scar is not of the required size 
to qualify for a higher 20 percent rating under new 
Diagnostic Code 7801.  The medical evidence also does not 
attribute any functional impairment to the scar which would 
warrant a compensable rating under other diagnostic codes.  
Overall, the Board finds this report, and the post-service 
medical records as a whole, provides evidence against this 
claim. 

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for a right arm scar.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Earlier effective date

The veteran asserts that his 10 percent rating for a right 
arm scar should be made effective from some date earlier than 
April 23, 2002.

A March 1983 RO decision granted service connection for a 
right arm scar, effective November 20, 1981.  The condition 
was initially rated as noncompensable, and a March 2000 Board 
decision denied a claim for a compensable rating for the 
condition.  

Since the veteran did not timely appeal that decision, it 
became final.  38 U.S.C.A. § 7104.  Thus, the effective date 
for any later increased rating for the condition must be 
determined in relation to the date of a later claim for an 
increased rating.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if the application is received within one year 
from such date; otherwise, the effective date will be the 
date of VA receipt of the claim for increase, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

After the above mentioned March 2000 Board decision, it was 
not until April 23, 2002 that the RO received the veteran's 
next claim for an increased rating for his right arm scar.  
Later dated medical records, including a VA examination 
provided in October 2002 (well after the Board's prior 
decision in this case), showed the disability had worsened.  
Consequently, the RO increased the rating for the disability 
to 10 percent, effective from the April 23, 2002 date the 
claim was received.

The Board finds that there are no medical records in the 
claims file from the year before the April 23, 2002 claim, 
and the veteran does not assert that his right arm scar 
increased in severity on a particular date within the year 
preceding the April 23, 2002 claim for an increased rating.  
Therefore, the Board finds that the evidence within one year 
prior to the veteran's April 23, 2002 date of claim for 
increase does not demonstrate that he met the criteria for a 
10 percent rating.  As an increase in disability was not 
factually ascertainable prior to the April 23, 2002 date of 
claim, the effective date for the increase cannot be prior to 
the date of claim.

Given these circumstances, the rating for a right arm scar 
may not be increased to 10 percent from a date before April 
23, 2002, when the RO received the claim for an increased 
rating.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Payment at 
the higher rate, reflecting the award of an increased rating, 
was properly made effective from May 1, 2002, being the first 
day of the month which follows the effective date of the 
award.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than April 23, 2002 for the award of an increased 10 percent 
rating for a right arm scar.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claims.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2002.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC), the veteran was provided with specific information as 
to why his claims were being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the September 2003 SSOC.

Finally, with respect to element (4), the Board notes that 
the RO's letter and the SSOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
that supported his claims to VA.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of these claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.

The claims folder contains all available service medical 
records, as well as VA medical records and VA examination 
reports.  The veteran has not identified any other 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Pelegrini 
II, supra; Quartuccio, supra.

ORDER

A rating higher than 10 percent for a right arm scar is 
denied.

An effective date earlier than April 23, 2002 for the award 
of an increased 10 percent rating for a right arm scar is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


